Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This Office Action is in response to an AMENDMENT entered January 27, 2022 for the patent application 16/681,166.


Information Disclosure Statement

 The Information Disclosure Statement (IDS) submitted February 10, 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, this Information Disclosure Statement is being considered by the Examiner.


Allowable Subject Matter

Claims 1 - 15 are allowed over prior art of record. 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “monitoring, via a processor of a computing 

	The following prior art references have been deemed most relevant to the allowed claim(s):

	The closest prior art Ned Hoffman (Pat. # US 8,639,629 B1) teaches the invention is a system and method for accessing an online user account registry, comprising: a) Approving access to an online user account registry via a verification platform com­ paring a bid verification data, comprising a unique user code provided from a nexus access token, with a registered verifi­ cation data; b) Accessing the online user account registry via a rule-module invoked from a rule-module nexus, said online user account registry comprising a plurality of financial accounts of the user; Whereby an online account registry, comprising a plurality of financial accounts, is accessed via a
unique user code provided from a nexus access token.

The closest prior art David W. Deaton et al. (Pat.# US 6,292,786 B1) teaches a method for use in marketing includes receiving at a remote location through the Internet, substantially real-time product purchase information from a retail store in conjunction with an identification code of a customer purchasing the parts at a point-of-sale. The method also includes generating at the remote location an incentive to be 
point-of-sale.

The arguments presented by the Applicant along with the combination of elements, such as, monitoring, via a processor of a computing device, in a continuous manner and via a network-based monitoring module, and over the Internet, purchases via the recipient purchasing account using a payment processing system for a qualified purchase of the gift according to the electronic notice. The claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks and recite significantly more than an abstract idea.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John H. Holly/Primary Examiner, Art Unit 3696